Exhibit 10.1

PEMCO AVIATION GROUP, INC. SEPARATION BENEFIT PLAN

SECTION 1. INTRODUCTION AND PURPOSE

Pemco Aviation Group, Inc. (“Pemco”) has adopted this Pemco Aviation Group, Inc.
Separation Benefit Plan (hereinafter “Plan”) effective as of December 1, 2006
(“Effective Date”). The Plan provides employment separation benefits under the
circumstances described below to certain Eligible Employees of Pemco and certain
of its Controlled Group Members. The purpose of the Plan is to encourage the
Eligible Employees to remain in their positions because their services and
contributions are critical to the Company’s financial success and the
preservation of its assets.

SECTION 2. DEFINITIONS AND INTERPRETATIONS

The following definitions and interpretations of important terms apply to the
Plan:

(a) Base Salary. Unless otherwise provided by his or her Coverage Letter, an
Eligible Employee’s rate of salary or wages as of his or her Termination Date,
as reflected in the records maintained by the Company’s payroll department, that
(i) includes any salary reduction contributions made on his or her behalf to any
plan of the Company under Section 125 or 401(k) of the Internal Revenue Code of
1986, and (ii) excludes bonuses, commissions, overtime pay, temporary assignment
shift differentials, incentive compensation, Company contributions to or
benefits paid from any employee retirement or welfare plan (other than salary
reduction contributions to such a plan), fringe benefits, any imputed income,
and any other additional compensation or benefits provided by the Company. In
the event of a Termination due to a reduction in any monetary terms and
conditions of an Eligible Employee’s employment with the Company, Base Salary
shall be determined as of the date immediately preceding the implementation of
such reduction.

(b) Company. Pemco and any other Controlled Group Member of Pemco that, with the
approval of the Plan Administrator and subject to such conditions as the Plan
Administrator may impose, participates in the Plan. The Plan Administrator or a
Controlled Group Member may terminate the Controlled Group Member’s
participation in the Plan by written notice to each other. An entity will cease
to be part of the Company, and will cease to participate in the Plan, after the
date on which it ceases to be a Controlled Group Member.

(c) Controlled Group Member. A member of a controlled group of corporations of
which Pemco is a member, or an unincorporated trade or business that is under
common control with Pemco, all as determined under the Sections 414(b) and
414(c) of the Internal Revenue Code of 1986.

(d) Coverage Letter. The letter provided by the Plan Administrator to an
Eligible Employee that is referred to in Sections 1(a), 1(e), 1(h) and
4(a)-(b) of the Plan and that that forms a part of the terms and provisions of
this Plan.

(e) Eligible Employee. A Company employee who has received a Coverage Letter, if
as of his or her Termination Date (which must be on or after the Effective
Date), he or she (i) has not previously agreed in writing to waive eligibility
for this Plan and (ii) has no employment agreement or arrangement that provides
for the payment of employment separation benefits (whether entered into before
or after the establishment of this Plan). Notwithstanding the immediately
preceding sentence, a Company employee shall not be disqualified from Eligible
Employee status because he or she has at any time entered into an employment
agreement or arrangement that provides for no employment separation

 

Page 1 of 9



--------------------------------------------------------------------------------

benefits other than payments in connection with or due to (a) the sale of any
stock or assets of Pemco and/or Controlled Group Member(s) or the merger or
consolidation of Pemco and/or Controlled Group Member(s), or (b) a change in the
membership of the Board of Directors of Pemco and/or Controlled Group Member(s)
that is a “change of control” or “change of ownership” under such an employment
agreement or arrangement. The Participant status of an Eligible Employee shall
nevertheless be determined in accordance with applicable Plan terms and
provisions, including (without limitation), Section 3(a).

(f) ERISA. The Employee Retirement Income Security Act of 1974, as amended from
time to time.

(g) Participant. An Eligible Employee who meets the requirements for receipt of
benefits under the Plan, as set forth in Section 3 of the Plan. An Eligible
Employee will cease being a Participant once payment of all benefits due to him
or her under Section 4 of the Plan has been completed, and no person will have
any further rights under the Plan with respect to such a former Participant.

(h) Participation Period. The period of days specified in an Eligible Employee’s
Coverage Letter for which benefits are payable under Section 4(a)-(b) of the
Plan. Regardless of any Plan and/or Coverage Letter provisions to the contrary,
a Participation Period shall terminate upon the death of a Participant.

(i) Plan Administrator. An individual Company employee (i) who is not an
Eligible Employee or a Participant, (ii) who is appointed in writing by the
President and Chief Executive Officer of Pemco to serve as the Plan
Administrator, and (iii) who acknowledges and accepts such appointment in
writing. Either the President and Chief Executive Officer of Pemco or the Board
of Directors of Pemco (a) may terminate a Company employee’s appointment as Plan
Administrator by providing advance written notice of such termination to the
employee and (b) may appoint a new Plan Administrator in accordance with this
Section 2(i) upon or after the termination of a Company employee’s appointment
as Plan Administrator. Upon or after receipt of a Plan Administrator’s written
notification of his or her resignation, the President and Chief Executive
Officer of Pemco or the Board of Directors of Pemco may appoint a new Plan
Administrator in accordance with this Section 2(i). To the extent there is no
effective appointment of a Plan Administrator under this Section 2(i), Pemco
shall be the Plan Administrator.

(j) Reason. The involuntary termination of an Eligible Employee’s Company
employment due to any one or more of the following:

(i) any act or omission by the Eligible Employee resulting or intended to result
in personal gain at the expense of the Company;

(ii) the Eligible Employee’s material breach of any material provision of any
employment agreement and/or neglect to properly perform material employment
duties;

(iii) the improper disclosure by the Eligible Employee of proprietary or
confidential information or trade secrets of the Company;

(iv) misconduct by the Eligible Employee, including, but not limited to fraud,
intentional violation of or negligent disregard for the rules and procedures of
the Company, dishonesty, insubordination, theft or other illegal conduct,
violent acts or threats of violence, or possession of alcohol or controlled
substances on the property of the Company, or any other terminable offense under
the Company’s policies and practices; and/or

(v) the sale of any stock or assets of Pemco and/or Controlled Group Member(s)
or the merger or consolidation of Pemco and/or Controlled Group Member(s).

 

Page 2 of 9



--------------------------------------------------------------------------------

For purposes of the Plan, the determination of whether a termination of
employment is for Reason under this Section 2(j) will be made by the Plan
Administrator, in its sole and absolute discretion, and such determination will
be conclusive and binding on the affected Eligible Employee.

(k) Separation Benefit. The benefit provided for by Section 4(a) of the Plan
that is paid with respect to a Participation Period.

(l) Termination. Either (i) the involuntary termination of employment of an
Eligible Employee from the Company that occurs after the Effective Date and
prior to December 1, 2007 or (ii) a reduction in any monetary terms and
conditions of the Eligible Employee’s employment with the Company (without the
Eligible Employee’s advance written consent) that occurs after the Effective
Date and prior to December 1, 2007. In no event will an involuntary termination
of employment be considered a Termination if the involuntary termination of
employment is due to Reason. An Eligible Employee’s voluntary termination of
employment shall not be a Termination; provided, however, that a Termination due
to a reduction in any monetary terms and conditions of employment without an
Eligible Employee’s advance written consent shall not be deemed to be a
voluntary termination of employment by the Eligible Employee.

(m) Termination Date. An Eligible Employee’s last day of employment on account
of his or her Termination.

(n) WARN Act. Worker Adjustment and Retraining Notification Act.

SECTION 3. ELIGIBILITY FOR BENEFITS

(a) Eligibility. An Eligible Employee will become a Participant and be eligible
for benefits under the Plan (i) if his or her employment with the Company ends
due to a Termination and (ii) if, as of his or her Termination Date, he or she
is not entitled to payment(s) under an employment agreement or arrangement due
to employment termination upon or after (a) the sale of any stock or assets of
Pemco and/or Controlled Group Member(s) or the merger or consolidation of Pemco
and/or Controlled Group Member(s) or (b) a change in the membership of the Board
of Directors of Pemco and/or Controlled Group Member(s) that is a “change of
control” or “change of ownership” under such an employment agreement or
arrangement. Final approval of the payment of Plan benefits is specifically
reserved herein for the Plan Administrator, who also shall be responsible for
the day-to-day interpretation and administration of this Plan.

(b) Changed Decisions. The Plan Administrator has the right to cancel a
Termination or reschedule a Termination Date at any time before an Eligible
Employee terminates employment with the Company. In the event a Termination does
occur due either to the reinstatement of a cancelled Termination or to the
rescheduling of a Termination, the Eligible Employee’s eligibility for benefits
shall be determined in accordance with the terms and provisions of this Plan.

SECTION 4. PLAN BENEFITS

Benefits payable to a Participant under the Plan will be as follows:

(a) Separation Benefit. As specified in his or her Coverage Letter, a
Participant is eligible to receive a Separation Benefit based upon his or her
Base Salary and payable for his or her Participation Period. A Separation
Benefit is payable in accordance with Company payroll procedures that apply to
employees who have not terminated Company employment.

 

Page 3 of 9



--------------------------------------------------------------------------------

(b) Employee Benefit Plan Coverage. Unless otherwise provided in his or her
Coverage Letter and to the extent a Participant is (and remains) eligible to
receive a Separation Benefit, the Participant will remain covered during his or
her Participation Period by the Company-sponsored employee benefit plan(s) under
which he or she was covered immediately before his or her Termination Date;
provided, however, that the extent, type and amount of such coverage shall be
subject to applicable law and the terms and provisions of such employee benefit
plan(s) and applicable contract(s) of insurance. Subject to the foregoing
provisions of this Section 4(b) of the Plan, the terms and conditions of any
such employee benefit plan coverage shall be the same as those that applied to
the Participant immediately before the Termination Date.

(c) Reemployment. If a Participant is rehired by the Company, he or she will not
be required to repay any benefits received under Sections 4(a) or 4(b) of the
Plan; however, any payment(s) of a Separation Benefit shall cease upon rehire,
and eligibility for participation in and receipt of benefits under Company
employee benefit plans and programs shall be determined in accordance with the
terms and provisions of such plans and programs.

(d) Integration With Other Payments. A Participant will not be eligible to
receive any other severance, separation, notice or termination payments on
account of employment with the Company or any other Controlled Group Member. In
addition, benefits under this Plan are not intended to duplicate such benefits
as workers’ compensation wage replacement benefits, disability benefits,
pay-in-lieu-of-notice, severance pay, or similar benefits under other benefit
plans, severance programs, employment contracts, or applicable laws, such as the
WARN Act and the Paid Leave In Lieu of Notice provisions of Section 4(e) of the
Plan. Should such other benefits be payable, benefits payable to a Participant
under this Plan may, in the sole discretion of the Plan Administrator, be offset
or, alternatively, benefits previously paid under this Plan may be treated as
having been paid to satisfy such other benefit obligations. In either case, the
Plan Administrator, in its sole discretion, will determine how to apply this
provision and may override other provisions in this Plan in doing so.
Notwithstanding any contrary terms or provisions of this Plan, the application
and administration of this Plan shall not effectuate any change or adjustment in
any payment(s) to which an Eligible Employee is entitled under an employment
agreement or arrangement in connection with or due to (i) the sale of any stock
or assets of Pemco and/or Controlled Group Member(s) or the merger or
consolidation of Pemco and/or Controlled Group Member(s), or (ii) a change in
the membership of the Board of Directors of Pemco and/or Controlled Group
Member(s) that is a “change of control” or “change of ownership” under the terms
and provisions of such an employment agreement or arrangement.

(e) WARN Act. If a Participant is eligible for a Separation Benefit and employee
benefit plan coverage under Section 4(a)-(b) of the Plan on account of a
Termination subject to the WARN Act, then, to the extent he or she has been
given less than the WARN Act-required advance notice of the date active services
will actually terminate, he or she will be given a Paid Leave in Lieu of Notice
for the balance of the WARN Act-required advance notice period, as follows:

(i) During any Paid Leave in Lieu of Notice, the Participant will be an inactive
employee but will be entitled to the same benefit plan benefits and
participation rights to which he or she would have been entitled had active
employment continued, except that the Participant will not accrue any paid leave
or vacation days.

(ii) If the Participant dies during a Paid Leave in Lieu of Notice, the Paid
Leave will end and the Base Salary that would have been received during the
balance of the Paid Leave will be paid to his or her estate in a lump sum. All
other Paid Leave in Lieu of Notice benefits will stop on the Participant’s date
of death and neither the Participant’s estate nor anyone else will be entitled
to any benefits under this Plan.

 

Page 4 of 9



--------------------------------------------------------------------------------

(iii) When the Participant’s Paid Leave in Lieu of Notice ends, the Participant
will then be eligible for benefits under Section 4(a)-(b) of the Plan; provided,
however, that the Participant’s Participation Period shall be reduced by the
number of days of such Paid Leave.

The WARN Act-required advance notice period generally is 60 days, but under
certain circumstances, may be less. The foregoing provisions of this
Section 4(e) shall override any inconsistent provisions of the Plan.

(f) Taxes. Employment and income taxes will be deducted or withheld from
benefits under the Plan to the extent required by law, as determined by the
Company.

SECTION 5. AMENDMENT AND TERMINATION

(a) Termination Or Amendment By Corporate Action. Pemco reserves the right, in
its sole and absolute discretion, to terminate, amend or modify the Plan, in
whole or in part, at any time and for any reason, prospectively or
retroactively, with prompt advance written notice of such termination, amendment
or modification to be provided to each affected Eligible Employee or Participant
at his or her last address that is known to the Plan Administrator.

(b) Automatic Termination. If Pemco does not take action to terminate the Plan,
then the Plan shall automatically terminate upon the earlier of December 1, 2007
or the date as of which all benefits due to be provided under the Plan have been
provided.

(c) Effect On Benefits. If the Plan is terminated, amended or modified, an
Eligible Employee’s right to participate in, or receive benefits under, the Plan
may be changed or eliminated. No individual may become entitled to additional
benefits or other rights under the Plan after the Plan is terminated.

(d) Employment Terms And Conditions Unaffected. Neither the establishment of the
Plan, nor any modification thereof, nor the payment of any benefits hereunder,
will be construed as giving to any Participant, Eligible Employee (or any
beneficiary of either), or other person any legal or equitable right against the
Company or any officer, director or employee thereof, and in no event will the
terms and conditions of employment by the Company of any Eligible Employee be
modified or in any way affected by the Plan. This Plan does not give any
Eligible Employee any vested right to Plan benefits.

SECTION 6. MISCELLANEOUS PROVISIONS

(a) Records. The records of the Company with respect to length of employment,
employment history, base pay, absences, and all other relevant matters may be
conclusively relied on by the Plan Administrator.

(b) Governing Law. This Plan is an employee welfare benefit plan that is
regulated by ERISA, a federal law. To the extent, if any, that state laws apply
to the Plan, Alabama law shall apply (except to the extent it would require use
of another state’s law).

(c) Severability. Should any provision(s) of the Plan be deemed or held to be
unlawful or invalid for any reason, the balance of the Plan shall remain in
effect, unless it is amended or terminated as provided in Section 5 of the Plan.

(d) Incompetency. If the Plan Administrator finds that a Participant is unable
to care for his or her affairs because of illness or accident, then benefits
payable hereunder, unless claim has been made

 

Page 5 of 9



--------------------------------------------------------------------------------

therefore by a duly appointed guardian, committee, or other legal
representative, may be paid in such manner as the Plan Administrator will
determine, and will constitute a complete discharge of all liability for any
payments or benefits to which such Participant was or would have been otherwise
entitled under the Plan.

(e) Assignment And Alienation. Except as required by law and except as allowed
by Section 6(h) of the Plan, the benefits payable under this Plan will not be
subject to alienation, transfer, assignment, garnishment, execution or levy of
any kind, and any attempt to cause any benefits to be so subjected will not be
recognized.

(f) Plan Not A Contract Of Employment. Nothing contained in the Plan will be
held or construed to create any liability upon the Company to retain any
Eligible Employee in its service. All Eligible Employees will remain subject to
discharge or discipline to the same extent as if the Plan had not been put into
effect. Nothing in this Plan shall preclude the Company from terminating an
Eligible Employee for any reason or no reason or preclude a person from being or
continuing to be an at-will employee.

(g) Overpayments. If any overpayment is made under the Plan for any reason, the
Plan Administrator will have the right to recover the overpayment. The
Participant shall cooperate fully with the Plan and return any overpayment.

(h) Offset For Amounts Owed To The Company. In the event that any Participant
owes money to the Company at the Termination Date, the Company may offset any
severance pay hereunder by the amount owed to the Company.

(i) Section 409A Compliance. Notwithstanding anything to the contrary in this
Plan or the Coverage Letter, if and to the extent the Company shall determine
that the terms of the Plan may result in the failure of amounts payable under
the Plan to comply with the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended (“Section 409A”) or any applicable regulations or
guidance promulgated by the Secretary of the Treasury, the Company shall take
such action as it deems necessary or advisable, including without limitation:

(i) Any amendment or modification of the Plan or a Coverage Letter to conform it
to the requirements of Section 409A (including, without limitation, any
amendment or modification of the terms applicable to the timing or form of any
payments);

(ii) Pay to the Participant immediately or in a lump sum any amount otherwise
payable to him or her, provided such payment does not violate Section 409A;
and/or

(iii) Delay payment of any amounts until such amounts would otherwise not
violate Section 409A.

Any such amendment or modification of the Plan or a Coverage Letter may
adversely affect the rights of the Participant without his or her consent

SECTION 7. ERISA PROVISIONS

This Section 7 provides information to Eligible Employees in accordance with
ERISA. As used below, “you” and “your” refer to an Eligible Employee.

(a) Claim Procedure. If you are a Participant in the Plan, you will
automatically receive any benefits set forth under Section 4 of the Plan for
which you are entitled. If you feel you have not been

 

Page 6 of 9



--------------------------------------------------------------------------------

provided with all benefits to which you are entitled under the Plan, you must
file a written claim with the Plan Administrator with respect to your rights to
receive benefits from the Plan. You will be informed of the Plan Administrator’s
decision with respect to your claim within 90 days after the Plan
Administrator’s receipt of the claim. Under special circumstances, the Plan
Administrator may require an additional period of not more than 90 days to
review your claim. If this occurs, you will be notified in writing prior to the
termination of the initial 90-day period of the reason for the extension and the
date by which the Plan expects to render a decision.

If your claim is denied, in whole or in part, you will be notified in writing of
the specific reason for the denial, the exact Plan provision on which the
decision was based, a description of the additional material or information that
is relevant to your claim, and a description of the procedure and time limits
you must follow to have your claim reviewed again, including a statement of your
right to bring a civil action under Section 502 of ERISA following an adverse
benefit determination on review. If you are not notified within the 90-day (or
180-day, if extended) period that your claim has been denied, your claim will be
deemed to have been denied by the Plan Administrator.

You have 60 days to appeal the decision of the Plan Administrator denying your
claim in whole or in part (or the deemed denial of your claim, if applicable).
Your appeal must be submitted in writing. Upon request and free of charge, you
are entitled to copies of all documents, records, and other information relevant
to your claim. You may submit a written statement of issues and comments, and
such issues and comments will be taken into consideration without regard to
whether such information was submitted or considered in the initial benefit
determination.

A decision as to your appeal will be made within 60 days after the Plan
Administrator receives the request for a review of the claim. Under special
circumstances, the Plan Administrator may require an additional period of not
more than 60 days to review your appeal. If this occurs, you will be notified in
writing prior to the termination of the initial 60-day period of the reason for
the extension and the date by which the Plan expects to render a decision.

If your appeal is denied, in whole or in part, you will be notified in writing
of the specific reason for the denial, the exact Plan provision on which the
decision was based, a statement of your ability to receive upon request and free
of charge, reasonable access to and copies of all documents relevant to your
claim, and a statement of your right to bring a civil action under Section 502
of ERISA following an adverse benefit determination on review. If you are not
notified within the 60-day (or 120-day, if extended) period that your appeal has
been denied, you may consider your appeal to have been denied.

Notwithstanding any provisions in this Plan to the contrary, you must exhaust
all administrative remedies under the Plan and described herein prior to filing
a lawsuit, including but not limited to, the claim procedure described above.

(b) Plan Interpretation And Benefit Determination. The Plan is administered and
operated by the Plan Administrator, who has complete authority, in such person’s
sole and absolute discretion, to construe the terms of the Plan (and any related
or underlying documents or policies), to interpret applicable law, to make
findings of fact and to determine the eligibility for, and amount of, benefits
due under the Plan to Participants or any persons claiming benefits derivatively
through them. All such interpretations and determinations of the Plan
Administrator (whether of fact or law) will be final and binding upon all
parties and persons affected thereby. If challenged in a legal proceeding, the
Plan Administrator’s interpretations and determinations will be reviewed under
the most deferential abuse of discretion standard of review.

If, due to errors in drafting, any Plan provision does not accurately reflect
its intended meaning, as demonstrated by consistent interpretations or other
evidence of intent, or as determined by the Plan Administrator in its sole and
absolute discretion, the provision shall be considered ambiguous and shall be
interpreted by the Plan Administrator in a fashion consistent with its intent,
as determined in the sole and absolute discretion of the Plan Administrator.

 

Page 7 of 9



--------------------------------------------------------------------------------

This Section 7(b) may not be invoked by you or any person to require the Plan to
be interpreted in a manner inconsistent with its interpretation by the Plan
Administrator.

(c) Your Rights Under ERISA. As a Participant in the Plan, you are entitled to
certain rights and protections under ERISA. ERISA provides that all Plan
Participants will be entitled to:

(i) examine, without charge, at the Plan Administrator’s office, and at other
specified locations, all documents governing the Plan; and

(ii) obtain copies of all documents governing the Plan upon written request to
the Plan Administrator, who may make a reasonable charge for the copies.

In addition to creating rights for Plan Participants, ERISA imposes duties upon
the people who are responsible for the operation of the Plan. The people who
operate the Plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in the interest of you and other Plan Participants and
beneficiaries. No one, including the Company or any other person, may fire you
or otherwise discriminate against you in any way to prevent you from obtaining a
welfare benefit or exercising your rights under ERISA.

If your claim for a benefit is denied in whole or in part, you have a right to
know why this was done, to obtain copies of documents relating to the decision
without charge, and to appeal any denial, all within certain time schedules.

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents and do not receive them within
30 days, you may file suit in a federal court. In such a case, the court may
require the Plan Administrator to provide the materials and Pemco to pay you up
to $110 a day until you receive the materials, unless the materials were not
sent because of reasons beyond the control of the Plan Administrator. If you
have a claim for benefits hereunder which is denied or ignored, in whole or in
part, you may file suit in a state or federal court. If it should happen that
Plan fiduciaries misuse the Plan’s money, or if you are discriminated against
for asserting your rights, you may seek assistance from the U.S. Department of
Labor, or you may file suit in a federal court. The court will decide who should
pay court costs and legal fees. If you are successful, the court may order the
person you have sued to pay these costs and fees. If you lose, the court may
order you to pay these costs and fees, for example, if it finds your claim is
frivolous.

If you have any questions about the Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in the
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue, N.W., Washington, D.C. 20210. You also may obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.

(d) Other Important Facts.

 

OFFICIAL NAME

OF THE PLAN:

   Pemco Aviation Group, Inc. Separation Benefit Plan

 

Page 8 of 9



--------------------------------------------------------------------------------

SPONSOR:    Pemco Aviation Group, Inc.    1943 50th Street North    Birmingham,
AL 35212 EMPLOYER IDENTIFICATION NUMBER (EIN):    84-0985295 PLAN NUMBER:    501
TYPE OF PLAN:    Employee Welfare Severance Benefit Plan PLAN YEAR:    The first
Plan Year is a short Plan Year beginning December 1, 2006 and ending December
31, 2006; thereafter, the Plan Year shall begin on each January 1 and end on
each December 31.

TYPE OF

ADMINISTRATION:

   Employer Administered

PLAN

ADMINISTRATOR:

  

President and Chief Executive Officer

   Pemco Aviation Group, Inc.    1943 50th Street North    Birmingham, AL 35212
   (205) 592-0011

The Plan Administrator keeps records of the Plan and is responsible for the
administration of the Plan. The Plan Administrator also will answer any
questions you may have about the Plan.

Service of legal process may be made upon the Plan Administrator at the address
specified above.

All benefits under the Plan are paid out of the general assets of the Company.
The Plan is not funded and has no assets.

This document constitutes the plan document required by Section 402 of ERISA and
the summary plan description required by Section 102 of ERISA.

 

PEMCO AVIATION GROUP, INC. By:  

/s/ Ronald A. Aramini

  Ronald A. Aramini, President and Chief Executive Officer Date:   December 20,
2006

 

Page 9 of 9